February 11, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
LORETTA BRANCH, GRAYLYN JUDKINS, AND WANDA FORD, Appellants

NO. 14-12-01019-CV                          V.

   MONUMENTAL LIFE INSURANCE COMPANY, SHEILA THOMPSON
    A.K.A. SHEILA BRANCH A.K.A. SHEILA HOWARD THOMPSON,
        EDWARD BRANCH SR., AND ROY BRANCH, Appellees
                 ________________________________

       This cause, an appeal from the judgment signed October 15, 2012 against
appellant Loretta Branch, was heard on the transcript of the record. We DISMISS
Wanda Ford’s appeal for want of prosecution and DISMISS Graylyn Judkins’s
appeal for want of jurisdiction. As for Loretta Branch’s appeal, we have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order appellant Loretta Branch to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.